COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Geronimo Francisco Rivera a/k/a                §             No. 08-19-00223-CR
  Geronimo Francisco Rivera-Lozoya,
                                                 §                Appeal from the
                        Appellant,
                                                 §              171st District Court
  v.
                                                 §           of El Paso County, Texas
  The State of Texas,
                                                 §              (TC# 20150D05113)
                        State.
                                                 §

                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until January 20, 2020. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Rebecca Macias, Roving Court Reporter for the 171st

District Court for El Paso County, Texas, prepare the Reporter’s Record for the above

styled and numbered cause and forward the same to this Court on or before January 20, 2020.


       IT IS SO ORDERED this 30th day of December, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.